DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 06/08/2022.	
3.	Claims 1, 3-30 are pending. Claims 1, 3-12, 24-30 are under examination on the merits. Claim 2 is  previously cancelled. Claims 13-23 withdrawn to a non-elected invention from further consideration.  
4.	The objections and rejections not addressed below are deemed withdrawn.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with   
Ravinderjit Braich on 06/23/2022 that non-elected claims 13-23 are entitled to rejoinder with elected claims upon allowance pursuant to MPEP § 821.04 (b). Claims 13-14, 16 are amended. 
 All the claims renumbered accordingly. 
Claims 1, 3-12, 24-30 are allowable. Claims 13-23 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Group I (claims 1-12, 24-30), Group II (claim 13), and Group III (claims 14-23), as set forth in the Office action mailed on 04/02/2021 is hereby withdrawn and claims 13-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The application has been amended as follows:
5.1	 Claim 13 (Page 1/3, marked as Page 2 of 13, claims dated 06/08/2022) has been replaced by –
13.	A method for preparing a metal oxide nanosheet, the method comprising:
mixing a metal containing precursor with a surfactant at a high temperature for a period of time, wherein the produced metal oxide nanosheet has a crystalline structure having a lateral size of at least about 30 µm and a thickness of about 4.5 nm or lower, and
wherein the crystalline structure is a single crystal.–

	5.2	 Claim 14 (Page 2/3, marked as Page 3 of 13, claims dated 06/08/2022) has been replaced by –
14.	A method of preparing a 2D MOF of claim 1, the method comprising;
reacting a metal oxide compound suspended in a liquid with a multidentate ligand dissolved in the liquid,
wherein the reaction occurs while at least a portion of the metal oxide compound is not dissolved in the liquid, and the product 2D MOF is at least partially insoluble in the liquid.–

5.3	 Claim 16 (Page 2/3, marked as Page 3 of 13, claims dated 06/08/2022) has been replaced by –
16.	The method according to claim 14, wherein the layered multivalent metal containing compound is a metal oxide nanosheet.–




Allowable Subject Matter
6.	Claims 1, 3-12, 24-30 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner includes Abhervé  et al. (Graphene related magnetic materials: micromechanical exfoliation of 2D layered magnets based on bimetallic anilate complexes with inserted [FeIII (acac2-trien)]+ and [FeIII (sal2-trien)]+ molecules Chem. Sci., 2015, 6, 4665-4673, hereinafter “Abhervé”), Wade et al. (Facile Deposition of Multicolored Electrochromic Metal–Organic Framework Thin Films, Angew. Chem. Int. Ed. 2013, 52, 13377–13381, hereinafter “Wade”) or Zhang et al. (US Pub. No. 2018/0274013 A1, hereinafter “Zhang”).
Abhervé teaches a two-dimensional metal organic framework (2D MOF) comprising: a plurality of multivalent metals or metal ions and a plurality of multidentate ligands arranged to form a crystalline structure having a lateral size of ~5.00 µm and a thickness of 0.7 nm. Abhervé does not expressly teach a crystalline structure having a later size of at least about 30 µm and a thickness of about 4.5 nm or lower, wherein the crystalline structure is a single crystal, and the crystalline structure has an aspect ratio of at least 5000.
 Wade teaches a two-dimensional metal organic framework (2D MOF) comprising: a plurality of multivalent metals or metal ions and a plurality of multidentate ligands arranged to form a crystalline structure having the presence of evenly packed crystallites less than 10 nm in diameter. Wade does not expressly teach a crystalline structure having a later size of at least about 30 µm and a thickness of about 4.5 nm or lower, wherein the crystalline structure is a single crystal, and the crystalline structure has an aspect ratio of at least 5000.
Zhang teaches a two-dimensional metal organic framework (2D MOF) a two-dimensional metal organic framework (2D MOF) comprising: a plurality of multivalent metals or metal ions and a plurality of multidentate ligands arranged to form a crystalline structure. Zhang teaches the crystalline structure is a single Zn-TCPP nanosheet, wherein the 2D MOF nanosheets, one TCPP ligand is linked  by four Zn paddlewheel metal nodes, such as Zn2(COO)4, to form a 2D layered sheet.  The layered sheets are further stacked in an AB packing pattern, forming 2D MOF structure with space group of I4/mmm. Zhang does not expressly teach a crystalline structure having a later size of at least about 30 µm and a thickness of about 4.5 nm or lower. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed two-dimensional metal organic framework (2D MOF) comprising: a plurality of multivalent metals or metal ions and a plurality of multidentate ligands arranged to form a crystalline structure having a lateral size of at least about 30 µm and a thickness of about 4.5 nm or lower, and wherein the crystalline structure is a single crystal, a method of preparing a 2D MOF, the method comprising; reacting a metal oxide compound suspended in a liquid with a multidentate ligand dissolved in the liquid, wherein the reaction occurs while at least a portion of the metal oxide compound is not dissolved in the liquid, and the product 2D MOF is at least partially insoluble in the liquid, and a method for preparing a metal oxide nanosheet, the method comprising: mixing a metal containing precursor with a surfactant at a high temperature for a period of time, wherein the produced metal oxide nanosheet has a crystalline structure having a lateral size of at least about 30 µm and a thickness of about 4.5 nm or lower, and wherein the crystalline structure is a single crystal.

The embodiment provides two-dimensional metal organic framework compounds (2D MOF), their preparation and uses. The compounds can be used as components in electrochromic devices, such as smart windows and flexible display devices. Accordingly, the presently claimed invention as defined by claims 1, 3-12, 24-30  is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/23/2022